Citation Nr: 0606625	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to September 24, 2002 
for an award of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1964 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.


FINDINGS OF FACT

1.  On September 24, 2002, the RO received a written 
statement from the veteran which was interpreted as 
requesting entitlement to service connection for his 
bilateral hearing loss and service connection was 
subsequently granted, effective September 24, 2002.

2.  There is no communication from the veteran or his 
representative prior to September 24, 2002 that constitutes a 
formal or informal claim for entitlement to service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 24, 2002 for the grant of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in February 2003.  Although the 
February 2003 VCAA letter addressed the matter of service 
connection, since the issue in this case (entitlement to 
assignment of an earlier effective date for the award of 
service connection) is a downstream issue from that of 
service connection, another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, the Board notes 
that since the February 2002 VCAA letter was provided prior 
to the June 2003 rating decision on appeal, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

The February 2003 letter effectively informed the appellant 
of the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that the above VA communication 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The record includes VA 
medical records and service medical records.  As the veteran 
has been afforded a VA medical examination, the Board finds 
that the record as it stands contains adequate medical 
evidence to adjudicate the claim.  Thus, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.

The appellant has not indicated nor is there any indication 
that there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Under these circumstances, the Board finds 
that VA has fulfilled its duty to notify and assist the 
appellant in the claims under consideration and that 
adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.  

Analysis

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet.App. 32, 35 (1998).

In the present case, the veteran filed a formal claim for 
entitlement to service connection for hearing loss on 
September 24, 2002.  There is no previous correspondence from 
the veteran in the c-file, and certainly no prior 
correspondence from the veteran or his representative 
expressing an intent to apply for service connection for 
bilateral hearing loss.

The Board acknowledges the veteran's contentions and his 
belief that his award of service connection for hearing loss 
should date back to when the his medical records initially 
show the his hearing loss.  However, as noted above, VA 
regulations for establishing an effective date for an award 
of service connection require not only evidence of a 
diagnosis of the disability in question, but also a 
communication from the veteran or his or her representative 
expressing a desire to apply for service connection for the 
disability diagnosed.

In the case at hand, there is no evidence of any 
communication from the veteran expressing a desire to apply 
for service connection for his hearing loss prior to 
September 24, 2002.  As a result, there is nothing in the 
record prior to September 24, 2002 that can be construed as 
an application for service connection benefits for hearing 
loss.  Thus, there is no basis for awarding service 
connection for bilateral hearing loss prior to September 24, 
2002.

Again, the Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations, and 
in the present case there is simply no legal basis for 
finding that an earlier effective date is warranted.  The 
Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


